Citation Nr: 0815760	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of entitlement to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The veteran had active military service from March 1941 to 
July 1945.  He died in May 1977.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.

A motion to advance the case on the docket was received in 
January 2008, and granted in April 2008.


FINDINGS OF FACT

1.  The appellant and the deceased veteran married in 
November 1943.

2.  The veteran died in May 1977.  The veteran's death 
certificate indicates that he was separated at the time of 
his death.

3.  The probative evidence demonstrates that the veteran and 
the appellant mutually agreed to separate, and that there was 
no intent on the part of the appellant to desert the veteran.  

4.  For VA purposes, the veteran and the appellant 
continuously cohabitated until the veteran's death, and the 
appellant had not remarried.  




CONCLUSION OF LAW

Resolving any doubt in the appellant's favor, the criteria 
for recognition of the appellant as the surviving spouse of 
the veteran for purposes of VA death benefits have been met.  
38 U.S.C.A. § 101 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.50, 3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the appellant is the 
veteran's surviving spouse, which represents a complete grant 
of the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is necessary.

The term "surviving spouse" is defined as a person of the 
opposite sex who (1) was the lawful spouse of a veteran at 
the time of the veteran's death, and (2) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the spouse, and (3) who has not 
remarried. 38 C.F.R. § 3.50.  The requirement that there must 
be "continuous cohabitation" from the date of marriage to the 
date of death of the veteran will be considered as having 
been met when the evidence shows that any separation was due 
to the misconduct of or procured by the veteran without the 
fault of the surviving spouse. Temporary separations, 
including those caused for the time being through fault of 
either party will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was either procured by the veteran, or was by mutual consent 
and that the parties lived apart for purposes of convenience, 
health, business, or any other reason that did not show 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).  See 
Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

In this case, the RO essentially denied the appellant's claim 
for recognition as surviving spouse of the veteran for 
purposes of entitlement to death benefits on the basis that 
she was at fault, and the requirement of continuous 
cohabitation was not satisfied.

The record contains a marriage certificate showing that the 
veteran and the appellant married in November 1943.  A 
certificate of death shows that the veteran died in May 1977.  
At the time of the veteran's death, the evidence shows that 
the veteran and appellant were not residing together; neither 
had remarried.  

In analyzing the claim, the Board must determine whether the 
reason for separation showed an intent on the part of the 
appellant to desert the veteran.  See Alpough, supra.  The 
Board acknowledges that the circumstances of the separation 
are unclear.  In 1976, the veteran filed a disability 
compensation claim with the VA, and according to his November 
1976 statement, he initially indicated that the appellant 
wanted him to move out on account of their differences, 
noting that his job required him to move around, and her job 
required she stay in Minnesota for 9 months out of the year.  
Later in the same statement, the veteran indicated that they 
mutually agreed to separate.  Also, the appellant's niece, in 
a May 2004 statement, indicated that the veteran left the 
appellant and their son in 1957.

On review, the Board finds that the appellant is entitled to 
recognition as the veteran's surviving spouse for the purpose 
of receiving VA death benefits.  The Board finds that an 
intent on the part of the appellant to desert the veteran has 
not been shown.  Although the veteran indicated, in his 1976 
statement, that the appellant demanded he move out of the 
house on account of their differences, the evidence also 
suggests that they ultimately agreed to separate.  Separation 
by mutual consent does not constitute desertion.  See 
Alpough, supra.   The evidence also shows that the appellant 
was not divorced from the veteran prior to his death, and 
that she had not remarried.  Moreover, in her notice of 
disagreement, the appellant stated that while she did not 
know the veteran's whereabouts after they separated, she 
would have taken him back if she had found him, and he had 
agreed.  The appellant also stated that she wanted to be by 
his side when she learned of his impending death, but did not 
make it there in time.  Resolving all doubt in the 
appellant's favor, the Board finds that there was no intent 
on the part of the appellant to desert the veteran, and 
consequently, the continuity of the cohabitation is not 
considered as having been broken.  

In light of the above, and given the decision by the United 
States Court of Appeals for the Federal Circuit in Alpough, 
which was issued after the RO certified the case, the Board 
finds that the evidence supports the appellant's claim.


ORDER

Recognition as the veteran's surviving spouse for the purpose 
of receiving VA death benefits is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


